Petition for Writ of Mandamus Dismissed, Petition for Writ of Prohibition
Dismissed, and Memorandum Opinion filed May 25, 2021.




                                     In The

                      Fourteenth Court of Appeals

                               NO. 14-21-00230-CR
                               NO. 14-21-00231-CR



                 IN RE MARCUS TYRONE GRANT, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                          WRIT OF PROHIBITION
                         506th Judicial District Court
                             Waller County, Texas
                      Trial Court Cause No. 20-12-17503

                        MEMORANDUM OPINION

      May 4, 2021, relator Marcus Tyrone Grant filed a petition for writ of
mandamus and a petition for writ of prohibition in this court. See Tex. Gov’t Code
Ann. § 22.221; see also Tex. R. App. P. 52.
                        PETITION FOR WRIT OF MANDAMUS

      In the petition, relator asks this court to compel the Honorable Gary W.
Chaney, presiding judge of the 506th Judicial District Court of Waller County, to
reinstate his bond. Relator is seeking habeas-corpus relief. The courts of appeals
have no original habeas-corpus jurisdiction in criminal matters. In re Ayers, 515
S.W.3d 356, 356 (Tex. App.―Houston [14th Dist.] 2016, orig. proceeding) (citing
Tex. Gov’t Code Ann. § 22.221(d)). Original jurisdiction to grant an application for
a writ of habeas corpus in a criminal case is vested in the Texas Court of Criminal
Appeals, the district courts, the county courts, or a judge in those courts. Tex. Code
Crim. Proc. Ann. art 11.05.         Therefore, this court does not have original
habeas-corpus jurisdiction to grant relator’s requested relief.

                       PETITION FOR WRIT OF PROHIBITION

      Relator also filed a petition for writ of prohibition to prevent Judge Chaney
from committing relator to a mental hospital. A writ of prohibition is “a creature of
limited purpose” that is appropriate only after an appellate court’s jurisdiction has
been invoked on independent grounds and then only in aid of that jurisdiction. In re
Munk, 448 S.W.3d 687, 694 (Tex. App.—Eastland 2014, orig. proceeding).
Appellate courts do not have general power to issue writs of prohibition. In re Yates,
193 S.W.3d 151, 152 (Tex. App.―Houston [1st Dist.] 2006, orig. proceeding).
Thus, in the absence of actual jurisdiction of a related appeal, an appellate court does
not have jurisdiction to issue a writ of prohibition requiring that a trial court refrain
from performing a future act. Munk, 448 S.W.3d at 694; Yates, 193 S.W.3d at 152.
Relator does not have a related appeal pending in this court. Therefore, we do not
have jurisdiction to issue a writ of prohibition.
                                           2
                                    CONCLUSION

      Relator’s petition for writ of mandamus and petition for writ of prohibition
are dismissed for lack of jurisdiction.


                                   PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          3